Title: From Thomas Jefferson to Gibson & Jefferson, 9 November 1802
From: Jefferson, Thomas
To: Gibson & Jefferson


          
            Dear Sir
            Washington Nov. 9. 1802.
          
          To keep you in bank I inclose you one hundred and fifty dollars to be entered to my credit.
          I have this day drawn on you in favor of John Rogers of Albemarle for 43. D 91 c and in favor of Joseph Morin of Columbia for two hundred dollars, which please to honor when presented. Accept assurances of my friendly attachment & best wishes.
          
            Th: Jefferson
          
        